                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                       AT GREENVILLE

  RICKY UPCHURCH, as Executor of The                  )
  Estate of JUANITA UPCHURCH, For the                 )
  use and benefit of the next of kin of               )
  CLAYTON UPCHRUCH,                                   )
                                                      )
                          Decedent,                   )
                                                      )
  v.                                                  )     No. 19-CV-00149
                                                      )
  NATIONAL RIFLE ASSOCIATION and                      )
  LIFE INSURANCE COMPANY OF                           )
  NORTH AMERICA,                                      )
                                                      )
                          Defendant.                  )


               ANSWER OF THE NATIONAL RIFLE ASSOCIATION OF AMERICA


          Defendant the National Rifle Association of America (“Defendant” or “NRA”), by counsel,

 files its Answer to Plaintiff’s Complaint and states as follows:

                                          FIRST DEFENSE

          The Complaint fails to state a claim upon which relief can be granted.

                                         SECOND DEFENSE

          In response to the various numbered paragraphs of the Complaint, and without waiving

 any affirmative defenses, Defendant responds as follows:

          1.         Defendant is without sufficient information or belief to admit or deny the

 allegations regarding Plaintiff’s citizenship and residency and, therefore, denies same. Defendant

 admits the remaining allegations in the first sentence of Paragraph 1. Defendant further admits

 that Life Insurance Company of North America (“LINA”) issued a group accidental death

 insurance policy to the National Rifle Association of America, Policy Number NRA502002 (the

                                               1
 4848-5491-1337 v1

Case 2:19-cv-00149-PLR-CRW Document 10 Filed 08/22/19 Page 1 of 7 PageID #: 42
 “Policy”), and the decedent was covered under the Policy. In response to the allegations in the

 third sentence of Paragraph 1, the Policy speaks for itself. In response to the allegations in the

 fourth sentence of Paragraph 1, the “deck sheet” speaks for itself.

          2.         Defendant is without sufficient information or belief to admit or deny the

 allegations in Paragraph 2 and, therefore, denies same.

          3.         Defendant is without sufficient information or belief to admit or deny the

 allegations in Paragraph 3 and, therefore, denies same.

          4.         Defendant is without sufficient information or belief to admit or deny the

 allegations in Paragraph 4 and, therefore, denies same.

          5.         The Accident Report speaks for itself.

          6.         Defendant is without sufficient information or belief to admit or deny the

 allegations in Paragraph 6 and, therefore, denies same.

          7.         Defendant is without sufficient information or belief to admit or deny the

 allegations in Paragraph 7 and, therefore, denies same.

          8.         Defendant is without sufficient information or belief to admit or deny the

 allegations in Paragraph 8 and, therefore, denies same. By way of further response, the Death

 Certificate speaks for itself.

          9.         The Death Certificate speaks for itself.

          10.        The October 7, 2014 letter speaks for itself.

          11.        Defendant denies the allegations in Paragraph 11.

          12.        Defendant is without sufficient information or belief to admit or deny the

 allegations in Paragraph 12 and, therefore, denies same.

          13.        Defendant denies the allegations in Paragraph 13.


                                                   2
 4848-5491-1337 v1

Case 2:19-cv-00149-PLR-CRW Document 10 Filed 08/22/19 Page 2 of 7 PageID #: 43
          14.        Defendant denies the allegations in Paragraph 14.

          15.        Defendant denies that Plaintiff is entitled to any of the relief requested in the

 paragraph beginning with “WHEREFORE,” including subparagraphs 1-5.

                                            THIRD DEFENSE

          Plaintiff is not entitled to any of the relief requested. Defendant denies each allegation

 contained in the Complaint not previously expressly admitted, denied, or qualified.

                                           FOURTH DEFENSE

          Plaintiff failed to satisfy the conditions precedent to approval for receipt of benefits under

 the applicable policy and plan document(s) and, therefore, his claims are barred.

                                            FIFTH DEFENSE

          Plaintiff’s claims are barred or limited by the terms and conditions of the plan document(s)

 and the policy. See Policy attached as Exhibit A. Specifically, Plaintiff’s claims are barred by

 the Legal Actions provision, which provides “No such action shall be brought more than 3 years

 (Kansas: 5 years; South Carolina: 6 years) after the time written proof of loss is required to be

 furnished.” Under the policy, written proof of loss must be provided within 90 days after the loss:

 “Written proof, satisfactory to us, must be given to us within 90 days after the date of loss. If that

 is not reasonably possible, we will not deny or reduce any claim if proof is furnished as soon as

 reasonably possible.” Since Mr. Upchurch passed away on August 22, 2014, Plaintiff was required

 to file suit within 3 years and 90 days or November 20, 2017. Plaintiff, however, did not file the

 present action until July 1, 2019, well after November 20, 2017.

          Plaintiff’s claims are further barred by the “Proof of Loss” provision, which requires

 “Written proof, satisfactory to us, must be given to us within 90 days after the date of loss. If that

 is not reasonably possible, we will not deny or reduce any claim if proof is furnished as soon as

 reasonably possible.” Here, the decedent passed away on August 22, 2014. Under the Proof of

                                                  3
 4848-5491-1337 v1

Case 2:19-cv-00149-PLR-CRW Document 10 Filed 08/22/19 Page 3 of 7 PageID #: 44
 Loss provision, Plaintiff was required to provide satisfactory, written proof of loss by November

 20, 2014. Plaintiff, however, did not initiate the processing for the claim of benefits by submitting

 a claim form for benefits until November 10, 2018, nearly four years after the proof of loss

 deadline.

          Finally, Plaintiff’s claims are barred by the definition of “Accident” and by the exclusion

 for “sickness, disease, bodily or mental infirmity or medical or surgical treatment thereof, or

 bacterial or viral infection, regardless of how contracted.” Under the policy, “Accident” means

 “a sudden, unforeseeable external event which: (1) causes injury to you; and (2) which is not

 contributed to by disease, sickness, mental or bodily infirmity.” The policy further states “We will

 pay the applicable Principal Sum stated in the Schedule of Benefits if, within a year of an accident

 covered by the group policy, bodily injuries you suffer as a direct result and from no other cause

 from that accident, result in the loss of your life.” The Certificate of Death shows the immediate

 cause of death was Metastatic Adenoid Cyst Carcinoma.              The other significant conditions

 contributing to death but not resulting in the underlying cause were Atherosclerotic Cardiovascular

 Disease and Blunt Force Trauma Due to Motor Vehicle Collision. Thus, his death was contributed

 to by disease or sickness and, therefore, excluded from coverage under the exclusion for sickness

 or disease. It also fails to meet the definition of Accident under the policy.

                                          SIXTH DEFENSE

          Defendant is not a necessary or proper party to this lawsuit because the Policy is fully

 insured by Life Insurance Company of North America (“LINA”). LINA, without agreeing or

 conceding that Plaintiff is entitled to life insurance benefits, acknowledges that, in the event the

 Court finds Plaintiff is entitled to life insurance benefits, LINA is the responsible party for payment

 of said benefits. Moreover, Defendant was not the claims administrator for Plaintiff’s claim.



                                               4
 4848-5491-1337 v1

Case 2:19-cv-00149-PLR-CRW Document 10 Filed 08/22/19 Page 4 of 7 PageID #: 45
          Additionally, Plaintiff’s breach of contract claim against the NRA must fail because the

 NRA is not the insurer on the subject group insurance policy. LINA is the insurer on the group

 policy. The NRA is the merely the policyholder of the group coverage. By the clear terms of the

 group policy and the certificate, the NRA has no obligations to make claims determinations, accept

 premiums, or pay benefits under the policy. Without agreeing or conceding that Plaintiff is entitled

 to life insurance benefits LINA, as the insurer, is the only proper defendant for a breach of contract

 claim. Defendant NRA cannot be liable as an insurer, nor can it be liable for an alleged breach for

 which it has no contractual obligation. Plaintiff’s breach of bad faith claim against the NRA must

 fail because a bad faith action lies only against the insurer as the party to the contract which gives

 rise to the implied covenant of good faith and fair dealing. The NRA cannot be held liable for

 these alleged acts because it was not the insurer under the group contract. The NRA was not

 obligated to process Plaintiff's claim or make payments under the group policy, and thus no implied

 covenant of good faith and fair dealing can be established. Without agreeing or conceding that

 Plaintiff is entitled to life insurance benefits, Plaintiff can only pursue his contract and bad faith

 claims against LINA. For these same reasons, his treble damages claim against the NRA must

 fail.

                                       SEVENTH DEFENSE

          At all times material to the Complaint, Defendant acted in good faith and in compliance

 with the terms and conditions of the plan document(s) and discharged its duties with respect to the

 plan document(s) in the interest of the participants and beneficiaries.

                                        EIGHTH DEFENSE

          To the extent Plaintiff has a claim against Defendant, which Defendant denies, it is limited

 solely to the recovery of any insurance coverage found to be actually due and owing under the

 terms of the applicable insurance policy.
                                               5
 4848-5491-1337 v1

Case 2:19-cv-00149-PLR-CRW Document 10 Filed 08/22/19 Page 5 of 7 PageID #: 46
                                           NINTH DEFENSE

          In all matters pertaining to the determination of any life insurance benefits claimed by

 Plaintiff, Defendant did not act arbitrarily, capriciously, or contrary to law, nor did it abuse its

 discretion. To the contrary, Defendant acted in good faith in all respects regarding Plaintiff.

                                           TENTH DEFENSE

          Defendant denies it is guilty of deceptive trade practices or violated the Tennessee

 Consumer Protection Act. Defendant further denies Plaintiff is entitled to treble damages.

                                        ELEVENTH DEFENSE

          Plaintiff’s claim was correctly denied according to the applicable insurance policy.

                                         TWELFTH DEFENSE

          Defendant denies any allegation or implication that it caused Plaintiff any damages or

 violated any law. Defendant specifically denies all allegations of proximate and/or legal cause set

 forth against it in the Complaint.

                                      THIRTEENTH DEFENSE

          Defendant denies that it acted in bad faith in denying Plaintiff’s life insurance claim.



                                      FOURTEENTH DEFENSE

          Defendant denies that it acted in bad faith because there is a genuine dispute about whether

 Plaintiff is entitled to life insurance benefits.

                                        FIFTEENTH DEFENSE

          Plaintiff has not brought this lawsuit in good faith and, therefore, shall be liable to the

 defendant a sum not exceeding twenty-five percent of the amount of loss claimed under the policy

 under Tenn. Code Ann. §56-7-106.



                                                 6
 4848-5491-1337 v1

Case 2:19-cv-00149-PLR-CRW Document 10 Filed 08/22/19 Page 6 of 7 PageID #: 47
                                      SIXTEENTH DEFENSE

          Defendant specifically reserves its rights under Rules 13, 14, and 15 of the Federal Rules

 of Civil Procedure, including the right to amend this Answer to the extent necessary and to file

 any counterclaim or crossclaim as facts are investigated and developed.

          WHEREFORE, having fully answered, Defendant asks the Court to dismiss this action

 with prejudice, tax the costs to Plaintiff, and award Defendant reasonable attorneys’ fees for the

 defense of this action.



                                                Respectfully submitted,

                                                ROBINSON, SMITH & WELLS, PLLC

                                                By:     s/Marcie K. Bradley
                                                        Marcie K. Bradley, #028222
                                                        633 Chestnut Street, Suite 700
                                                        Chattanooga, TN 37450-1801
                                                        (423) 665-9529
                                                        mbradley@rswlaw.com
                                                        Counsel for Defendant



                                   CERTIFICATE OF SERVICE

         I hereby certify that on August 22, 2019, a copy of the foregoing Answer was filed
 electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system
 to all parties indicated on the electronic filing receipt. All other parties will be served by regular
 U.S. Mail. Parties may access this filing through the Court’s electronic filing system.

                                R. Wayne Culbertson, Esq.
                                Joseph W. McMurray, Esq.
                                119 W. Market Street
                                Kingsport, Tennessee 37660


                                                ROBINSON, SMITH & WELLS, PLLC

                                                By:     s/Marcie Kiggans Bradley


                                               7
 4848-5491-1337 v1

Case 2:19-cv-00149-PLR-CRW Document 10 Filed 08/22/19 Page 7 of 7 PageID #: 48
